SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForNovember 24, 2015 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO – SABESP PUBLICLY-HELD COMPANY CORPORATE TAXPAYER’S ID (CNPJ/MF): 43.776.517/0001-80 COMPANY REGISTRY (NIRE): 35.3000.1683 -1 SUBSCRIBED AND PAID-IN CAPITAL - R$10.000.000.000,00 MINUTES OF THE EXTRAORDINARY SHAREHOLDERS’ MEETING HELD ON NOVEMBER 10, 2015 DATE, TIME AND VENUE : November 10, 2015, at 11:00 a.m., at the headquarters of Companhia de Saneamento Básico do Estado de São Paulo (“Company”), located at Rua Costa Carvalho, nº 300, Pinheiros, CEP05429-000, in the city and state of São Paulo. CALL NOTICE : The Call Notice was published in the October 10, 14 and 15, 2015 editions of the newspapers Diário Oficial do Estado de São Paulo and Valor Econômico . ATTENDANCE : Shareholders representing more than two-thirds of the capital stock attended the meeting, as per the signatures in the Shareholders’ Attendance Book . Also present were Jerônimo Antunes, member of the Board of Directors and Coordinator of the Audit Committee, Galileu Domingues de Brito Filho, representing Priori Serviços e Soluções Contabilidade EIRELI-ME, Flavio Fernandes Naccache, Executive Assistant of the CEO, Angela Beatriz Airoldi, Investor Relations Manager , Priscila Costa da Silva, Investor Relations Analyst , Beatriz Helena de Almeida e Silva Lorenzi and Ieda Nigro Nunes Chereim, Legal Department attorneys . PRESIDING BOARD : Chairman : Jerônimo Antunes. Secretary: Marialve S. Martins. PUBLICATIONS : The Management Proposal and other relevant documents were made available to shareholders at the Company’s headquarters and on its website, as well as on the websites of the Brazilian Securities and Exchange Commission – CVM and BM&FBOVESPA S.A. – Securities, Commodities and Futures Exchange . Agenda: I. Election of an alternate member of the Fiscal Council, with term of office running through 2016; II.Resolution on the terms and conditions of the Protocol and Justification of the Merger of
